Citation Nr: 1511972	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-21 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent from November 1, 2011 to December 10, 2012, and for an evaluation in excess of 70 percent beginning December 11, 2012, for an acquired psychiatric disorder, to include posttraumatic stress disorder and major depressive disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1998 to October 2002, and from July 2004 to February 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from January and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The issues of entitlement to service connection for a low back disorder and entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) are addressed in the Remand portion of the decision below, and are remanded the RO for additional development.


FINDING OF FACT

In March 2014, prior to the promulgation of a decision in the appeal, the Veteran's representative indicated that the Veteran wished to withdraw the appeal regarding the issue of entitlement to an initial evaluation in excess of 50 percent from November 1, 2011 to December 10, 2012, and for an evaluation in excess of 70 percent beginning December 11, 2012, for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran for the issue of entitlement to an initial evaluation in excess of 50 percent from November 1, 2011 to December 10, 2012, and for an evaluation in excess of 70 percent beginning December 11, 2012, for an acquired psychiatric disorder, to include PTSD and major depressive disorder, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim seeking an initial evaluation in excess of 50 percent from November 1, 2011 to December 10, 2012, and for an evaluation in excess of 70 percent beginning December 11, 2012, for an acquired psychiatric disorder, to include PTSD and major depressive disorder, has been withdrawn by the Veteran.  Accordingly, there is no need to discuss whether VA's statutory duties to notify and assist have been fully satisfied as any such error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

At the Veteran's March 2014 Board hearing, the Veteran's representative indicated that the Veteran wished to withdraw the appeal regarding the issue of entitlement to an initial evaluation in excess of 50 percent from November 1, 2011 to December 10, 2012, and for an evaluation in excess of 70 percent beginning December 11, 2012, for an acquired psychiatric disorder, to include PTSD and major depressive disorder.  In view of the Veteran's expressed desires, the Board concludes that further action with regard to this issue is not appropriate.  Accordingly, the Board does not have jurisdiction over the withdrawn issue and, as such, it is dismissed.


ORDER

The appeal for entitlement to an initial evaluation in excess of 50 percent from November 1, 2011 to December 10, 2012, and for an evaluation in excess of 70 percent beginning December 11, 2012, for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is dismissed.


REMAND

A review of the Veteran's claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claims herein.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

A.  Low Back Disorder Claim

In November 2011, the Veteran filed his present claim seeking entitlement to service connection for a low back disorder.  He contends that his current low back disorder was caused or aggravated by his military service.   

Historically, the Veteran served on active duty in the Navy from October 1998 to October 2002, and from July 2004 to February 2005.  The Veteran's September 1998 enlistment examination indicated that he had an abnormal spine, lumbar spine lordosis at 47 degrees and thoracic spine kyphosis at 46 degrees.  A July 2001 treatment note showed that the Veteran was examined for complaints of sharp low back pain, mid-line, radiating upwards between the shoulder blades after doing an incline press the day before.  The examiner provided a diagnosis of mechanical low back pain.   

In December 2011, the Veteran was afforded a VA examination.  The VA examiner was asked to provide a medical opinion regarding the etiological relationship between the Veteran's current low back disorder and his military service, including the injury noted in his medical records from 2001.  After reviewing the relevant medical evidence and examining the Veteran, the VA examiner provided a diagnosis of mechanical back strain of the thoracolumbar spine.  The examiner opined that the Veteran's current low back disorder appeared to be less likely related to his military service because his post-service medical records were silent for any documentation regarding back problems since his separation from military service.  In providing this opinion, the examiner noted that the Veteran was injured on active duty in 2001.  The examiner found that it was less likely that his current back pains were related to the 2001 injury because there were no additional complaints of low back pain or treatment for a low back disorder in the period between the Veteran's separation from military service and his current examination.  Likewise, the examiner noted that there were no other entries regarding treatment of the Veteran's low back disorder in his service treatment records.  Lastly, the examiner concluded that there was no evidence to suggest any aggravation of a low back disorder.  However, the VA examiner did not provide any supporting rationale for this opinion, and it does not appear that the examiner considered whether the Veteran's pre-existing abnormal spine and lumbar lordosis, which were noted on his September 1998 enlistment examination, were permanently aggravated beyond their normal course by the Veteran's military service.

Moreover, the Veteran's post-service VA treatment records reveal that he was treated for complaints of low back pain on multiple occasions from June 2011 to May 2013.  In particular, an April 2012 VA treatment report indicated that the Veteran complained of low back pain since high school and that he never sought care while in the Navy.  The Veteran reported that his back "just went out" after lifting heave maintenance tools and fixing heavy equipment.  During an August 2012 VA physical therapy consultation, the Veteran reported a history of working in jobs that required a lot of manual labor, and that one time, he "threw [his back] out."   

Under these circumstances, the RO must obtain a supplemental medical opinion as to whether there is an etiological relationship between the Veteran's current low back disorder and his military service.  The examiner must review the claims file, including the Veteran's September 1998 enlistment examination which showed pre-existing abnormal spine and lumbar lordosis.  The examiner must also consider the Veteran's statements regarding his in-service back injury in 2001 which resulted in a diagnosis of mechanical low back pain.  Then, the examiner must provide an opinion addressing whether there is clear and unmistakable (obvious and manifest) evidence that the Veteran's low back disorder existed prior to service; and if so, whether the Veteran's low back disorder underwent an increase in severity during service.  If the examiner concludes that the disorder increased in severity during military service, the examiner must indicate whether there is clear and unmistakable (obvious and manifest) evidence that the disorder was not aggravated beyond the natural progression of the disorder.  Lastly, if the examiner does not find that the low back disorder clearly and unmistakably preexisted service, the examiner must state whether it is at least as likely as not (50 percent probability) that Veteran's current low back disorder, diagnosed as a mechanical back strain, resulted from his military service, including any incident therein, as opposed to some other cause.

B.  TDIU Claim 

The Veteran is also seeking entitlement to TDIU due to service-connected disabilities.  

In December 2011, the Veteran was afforded a VA examination for PTSD.  The VA examiner determined that the Veteran's PTSD symptomatology resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

In January 2012, the RO obtained a supplemental medical opinion to determine whether the Veteran's service-connected PTSD made him unemployable.  The VA examiner opined that the Veteran's PTSD, evaluated as 30 percent disabling, in and of itself, did not render him unable to secure and maintain substantially gainful employment.  The examiner found that the Veteran's ongoing treatment notes showed progress and that he was living in a "3/4-way" house, which suggested that he was able to begin employment.  

As a result, the RO's February 2012 rating decision denied the Veteran's claim because the evidence failed to establish that the Veteran was unable to obtain and maintain any type of gainful employment.  

In December 2012, the Veteran was given another VA examination for PTSD.  The VA examiner found that the Veteran's PTSD symptomatology resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  

A May 2013 VA psychiatric examination for mental disorders found similar results.  Specifically, the VA examiner found evidence of overall occupational and social impairment with reduced reliability and productivity based on the Veteran's diagnosed PTSD and major depressive disorder.  The examiner also noted that the Veteran was unemployed and that his symptomatology caused significant distress and impairment in social, occupational, or other important areas of functioning.  This included difficulty in establishing and maintaining effective work and social relationships and difficulty adapting to stressful circumstances such as work or a work-like setting.  

Based on the increased severity of the Veteran's PTSD and major depressive disorders, the RO awarded an initial evaluation of 50 percent from November 1, 2011 to December 10, 2012, and an evaluation of 70 percent beginning December 11, 2012, for an acquired psychiatric disorder, to include posttraumatic stress disorder and major depressive disorder.  Temporary 100 percent evaluations were also awarded for multiple periods of hospitalization for treatment relating to the Veteran's psychiatric disorders.

At his March 2014 Board hearing, the Veteran testified that he last worked as a Licensed Practical Nurse in August 2011.  He further testified that he stopped working because his level of functioning was deteriorating and that he was experiencing panic attacks and lapses in memory due to his psychiatric disorders.
Under these circumstances, the Veteran must be scheduled for an appropriate examination to ascertain whether the functional effects of his service-connected disabilities of (1) an acquired psychiatric disorder, to include PTSD and major depressive disorder, (2) tinnitus, and (3) bruxism associated with PTSD, prevent him from obtaining and/or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Specifically, the examiner must address whether the Veteran's service-connected disabilities, either alone or acting in concert with each other, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  Additionally, given the passage of time, the RO, with the assistance of the Veteran, must also attempt to obtain the Veteran's updated treatment records related to this disorder.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including   all VA and non-VA medical providers who have treated him for his low back disorder and for any service-connected disabilities giving rise to his claimed unemployability.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the RO must obtain a supplemental medical opinion from the VA examiner who issued the December 2011 VA opinion regarding the etiology of the Veteran's low back disorder.  If the December 2011 VA examiner is unavailable, the requested supplemental medical opinion may be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.  

* The supplemental medical opinion must address whether there is an etiological relationship between the Veteran's current low back disorder and his military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed, including the Veteran's September 1998 enlistment examination which showed pre-existing abnormal spine and lumbar lordosis.  The examiner must also consider the Veteran's statements regarding his in-service back injury in 2001 which resulted in a diagnosis of mechanical low back pain.  Then, the examiner must provide an opinion addressing whether there is clear and unmistakable (obvious and manifest) evidence that the Veteran's low back disorder existed prior to service; and if so, whether the Veteran's low back disorder underwent an increase in severity during service.  

* If the examiner concludes that the disorder increased in severity during military service, the examiner must indicate whether there is clear and unmistakable (obvious and manifest) evidence that the disorder was not aggravated beyond the natural progression of the disorder during service.  

* If the examiner does not find that the low back disorder clearly and unmistakably preexisted service, the examiner must state whether it is at least as likely as not (50 percent probability) that Veteran's current low back disorder, diagnosed as a mechanical back strain, resulted from his military service, including any incident therein, as opposed to some other cause.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Veteran must also be afforded an appropriate examination to determine whether the functional effects of his current service-connected disabilities of (1) an acquired psychiatric disorder, to include PTSD and major depressive disorder, (2) tinnitus, and (3) bruxism associated with PTSD, prevent him from obtaining and/or maintaining substantially gainful employment consistent with his education and occupational experience.  The claims file and electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on a review of the evidence of record, the clinical evaluation, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities, either alone or acting in concert with each other, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age. 

A complete rationale for all opinions must be provided. If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must adjudicate the TDIU claim on appeal.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


